DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on April 28, 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2021.

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "dense well adhered coating" in claim 1 is a relative term which renders the claim indefinite.  The term "dense well adhered" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims is indefinite because it is not clear what density and adhesion the coating has to have in order to be a “dense well adhered coating”.
The term "low pressure" in claim 1 is a relative term which renders the claim indefinite.  The term "low pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is indefinite because it is not clear what pressure the ultrasonic consolidation has to be performed at in order for the pressure to be considered “low pressure”.
The term "well adhered coating" in claim 1 is a relative term which renders the claim indefinite.  The term "well adhered" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim is indefinite because it is not clear what level of adhesion the coating has to have to the substrate in order to be considered “well adhered”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (U.S. Patent # 8,911,823) in view of Ando et al (U.S. Patent Publication No. 2010/0003158).
	In the case of claims 1, 5, 7, 8 and 10, Li teaches a process for consolidating/sintering an ink to form a coating (Abstract) comprising providing/formulating an ink such as a copper ink, selectively applying the ink to a substrate by drop-printing the into gaps of a copper conductive pattern and baking/drying the sample/coated substrate. After baking the nanoparticles/particulates were consolidated by applying ultrasonic energy to form a dense/sintered coating on the substrate. (Column 4 Line 63 through Column 5 Line 22 and Column 5 Line 63 through Column 6 Line 20)
	Li further teaches that the consolidation/sintering was conducted at ambient/room temperature and low pressure (Column 1 Lines 44-52).
	Furthermore, Li teaches and embodiment wherein the substrate comprised metal in the form of copper conductive patterns produced by laser sintering and wherein the formed coating that bridged a gap/had a thickness of 40 microns (Column 5 Line 38 through Column 6 Line 7).
	Li does not specifically teach that the consolidation duration was less than 5 seconds or less than 2 seconds, the ultrasonic consolidation occurred at an amplitude of about 8 to about 100 microns, at a frequency of about 15 to 60 kHz and a static pressure of about 1 to about 80 psi. However, section 2144.05.II.A states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Ando teaches a process for ultrasonically consolidating powder metal including metal nanoparticles (Abstract, Page 1 Paragraphs 0008 and 0009). Ando teaches that ultrasonic frequency, amplitude and time were relevant process parameters during ultrasonic consolidation and teaches that typical values for these parameters included a frequency of 1 to 120 kHz, an amplitude of 1 to 100 microns and a duration of 0.01 to 10 seconds (Page 2 Paragraphs 0020-0021).
	Based on the teachings of Ando, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the ultrasonic consolidation of Li at a frequency in the range of 1 to 120 kHz, an amplitude of 1 to 100 microns for a duration of 0.01 to 10 seconds because these were typical process parameters in the art and therefore one of ordinary skill would have had a reasonable expectation of success in their use. Furthermore, the ranges of Li in view of Ando overlapped with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As was discussed previously, Li taught applying static pressure during ultrasonic consolidation but neither Li nor Ando teach that the pressure was about 1 to about 80 psi. However, Ando teaches that pressure applied was relevant process parameter which should be less than the yield point of material being consolidated but sufficient enough to cause friction between the powder grains so that deformation occurs at the powder interfaces (Page 2 Paragraph 0022).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal pressure for the applied static pressure of Li in view of Ando through routine experimentation in order achieve sufficient friction between the powder/particle grains in order to cause deformation at the powder interfaces.
	As for claim 2, Li teaches that the application of the inks included analog print method such as flexo printing and gravure printing (Column 7 Lines 1-11)
	As for claim 3, Li teaches that the application of the inks included digital printing such as ink jet printing (Column 7 Lines 16-25).
	As for claim 6, Li teaches that ultrasonic consolidation also included the application of static compressive load and vibratory energy (Column 4 Line 63 through Column 5 Line 22 and Column 6 Lines 21-28).
	As for claim 12, Li teaches that a cap in the form of a bonding head was placed on the substrate prior to consolidation (Column 5 Lines 28-37).
	As for claim 13, Li teaches that the consolidation/sintering occurred during a metal welding press because a gap between copper patterns was bridged/joined during consolidation/sintering (Column 5 Line 63 through Column 6 Line 20).













Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Ando et al as applied to claim 1 above, and further in view of Tonai et al (U.S. Patent # 7,163,892).
	The teachings of Li in view of Ando as they apply to claim 1 have been discussed previously and are incorporated herein.
	Li does not teach that the ultrasonic consolidation occurred at a peak power of about 1 to about 10,000 watts. However, Li does teach that the application of ultrasonic waves caused the particles to local heat (Column 4 Line 63 through Column 5 Line 15).
	Tonai teaches a process for forming an integrated circuit by applying an ink/liquid comprising conductive particles along with ultrasonic waves which locally heated and consolidated the particles (Abstract and Column 10 Line 54 through Column 11 Line 2 and Column 11 Lines 25-34). Tonai teaches that typical power levels used for the ultrasonic waves to cause heating of the particles was in the range of 5 to 400 watts (Column 11 Lines 4-14).
	Based on the teachings of Tonai, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a peak power level in the range of 5 to 400 watts for the process of Li in view of Ando during ultrasonic consolidation because this was a known power level in the art for causing conductive particles to heat up coating formation.

Response to Arguments
Applicant’s arguments, filed April 28, 2021, with respect to the rejection(s) of the claim(s) under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art necessitated by the amendments to the claims. Though the amendment have overcome the 102(a)(1) rejection of the claims, as was discussed previously, the claims are still obvious in view of the cited prior art of record. Furthermore, applicant’s arguments and amendments have not overcome all the 112(b) rejections.
Applicant’s arguments concerning the 112(b) rejection of claim 1 are not persuasive because the sections of the specification of the present application cited by applicant do not provide a definitive definition for the terms “dense well adhered coating” and instead only provide possible examples of coatings which could be covered by these terms.
Applicant’s argument that Li does not teach any of the claimed substrates nor that the thickness of the coating was in the range of about 1 to about 50 microns is not persuasive because as was discussed previously Li taught an embodiment wherein the substrate comprised metal in the form of copper conductive patterns and that the coating bridged a gap of 40 microns and therefore had a thickness within the claimed range.
Applicant’s arguments concerning the obviousness of the claimed ranges is not persuasive because applicant has not provided an explanation In re Aller is not appropriate nor has applicant provided any evidence that the claimed ranges were critical to providing unexpected results over the prior art. Instead applicant just provides a general dismissal of In re Aller case law. As was discussed previously, all the claimed process parameters were known cause effective variables in the art.
In response to applicant's argument that Ando teaches consolidation process which differs from that taught by Li, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, section 2123.II of the MPEP states, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).”
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
	Claims 1 through 3, 5 through 10, 12 and 13 have been rejected. Claims 14 through 20 have been withdrawn from consideration. No claims were allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712